We are of the opinion that the Court of Appeals correctly decided that settlements between employer and employee consummated under the provisions of section 7550, Code of 1928, are subject to the three dollars "trial tax," levied by section 9 of the Revenue Act of 1935 (General Acts 1935, pages 256-263), and to the Jefferson County library tax, levied by Act of the Legislature approved August 11, 1927 (General Acts 1927, page 261). The taxes above referred to are not "court costs" as that term is defined and understood in the law, even though collected as "court costs." Certiorari is therefore denied.
Writ denied.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur. *Page 74